Citation Nr: 0926592	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  08-14 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis status post surgical 
repair of the right wrist. 

2.  Entitlement to a compensable initial evaluation for 
residual scar status post surgical repair of the right wrist. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1983 to July 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Veteran's appeal was previously before the Board in 
December 2008, when it was remanded to schedule the Veteran 
for his requested hearing.  He appeared at a hearing before 
the undersigned Veterans Law Judge in April 2009.  A 
transcript of this hearing is in the claims folder. 

At the April 2009 hearing, the Veteran noted that he would be 
submitting additional evidence.  This evidence was received 
in June 2009.  The Veteran stated at the hearing that he 
would waive initial review of this evidence by the RO.  The 
Board will therefore proceed with consideration of the 
Veteran's appeal. 

The Veteran raised the issue of entitlement to service 
connection for a right elbow disability at the April 2009 
hearing.  This issue has not been considered by the RO, and 
is referred for initial development and consideration. 

The issue of entitlement to a compensable initial evaluation 
for residual scar status post surgical repair of the right 
wrist is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.



FINDING OF FACT

The range of motion of the Veteran's right wrist is limited 
to 10 degrees in each direction, and he is currently in 
receipt of the highest schedular evaluation available. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for degenerative arthritis status post surgical 
repair of the right wrist have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 
4.71a, Codes 5010-5003, 5215 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the 
Board notes that the Veteran was provided with a 
preadjudication VCAA notice letter in February 2007 which 
contained all of the information required by Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Veteran 
was also provided with a May 2008 letter that contains all of 
the information required by Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The Board finds that the duty to notify has 
been met.  

The Board further finds that the duty to assist the Veteran 
has been completed.  The Veteran has been afforded a VA 
examination of his joints.  All pertinent treatment records 
identified by the Veteran have been obtained, and these 
include measurements of the range of motion of the Veteran's 
wrist subsequent to the VA examination.  The Veteran has 
offered testimony at a hearing.  As there is no indication of 
any outstanding pertinent evidence that must be obtained, the 
Board will proceed with consideration of the Veteran's 
appeal.  

Increased Evaluation

The Veteran contends that the 10 percent evaluation assigned 
to his right wrist disability does not reflect the level of 
impairment that results.  At the April 2009 hearing, he 
states that he installs fencing for a living, and that his 
disability affects his work.  The Veteran states that he has 
to rest his wrist frequently due to pain and locking.  He 
often misses a day of work so that it may recover.  
Furthermore, he has some weakness in his hand which causes 
him to sometimes drop things.  See Transcript. 

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the Veteran's disability is also considered.  
Consideration must be given to the ability of the Veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

The Board notes that this issue involves the Veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
Veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

The Veteran's disability is evaluated under the rating code 
for traumatic arthritis.  Traumatic arthritis is to be 
evaluated under the rating code for degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Limitation of motion of the wrist merits a 10 percent 
evaluation for either hand when dorsiflexion is less than 15 
degrees, or when palmar flexion is limited in line with the 
forearm.  38 C.F.R. § 4.71a, Code 5215.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The Veteran was afforded a VA examination of his wrist in May 
2007.  The range of motion measurements shows that he had 
ulnar deviation to 25 degrees, with pain at that point.  
Radial deviation was to 30 degrees, with pain at 25 degrees.  
Dorsiflexion was to 60 degrees, with pain at that point.  
Palmar flexion was to 45 degrees, with pain at that point.  
Painful movement was noted, but there was no additional loss 
of motion on repetitive use.  The motor and sensory 
examination was normal, and the painful and reduced range of 
motion was the only significant physical finding on 
examination.  

Treatment records dated July 2007 show that the Veteran's 
right wrist had 10 degrees of extension, 10 degrees of 
flexion, 10 degrees of ulnar deviation, and 10 degrees of 
radial deviation.  He described pain from the tip of his 
fingers to the middle of his forearm.  There were no specific 
neurologic deficits.  The diagnosis was traumatic arthritis 
of the right wrist. 

The Board finds that entitlement to an evaluation in excess 
of 10 percent for the Veteran's right wrist disability is not 
warranted.  The Veteran is already in receipt of the highest 
evaluation available under the rating code for his 
disability.  There are no other codes which would provide 
consideration of a higher rating.  As the maximum scheduler 
evaluation is in effect, no additional discussion is 
necessary.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).  

The Board has considered entitlement to an increased 
evaluation under other rating codes but there are no 
appropriate codes that allow for a higher rating.  The Board 
has considered a higher rating under the code for ankylosis, 
which allows for evaluations of up to 50 percent.  However, 
there is no evidence that the Veteran has ankylosis.  
38 C.F.R. § 4.71a, Code 5214.  No other orthopedic rating 
codes are pertinent to the Veteran's disability.  The two VA 
examinations found that neurological evaluations were normal 
and there is no evidence of a muscle injury, so evaluations 
under the rating codes for diseases of the nerves or muscle 
injuries may not be assigned.  The Board concludes that the 
highest schedular evaluation that may be assigned to the 
Veteran's right wrist disability is the 10 percent rating 
currently in effect under 38 C.F.R. § 4.71a, Code 5215.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that 
the veteran's right wrist disability presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Board notes the lay 
statements and the Veteran's testimony indicating that he 
often misses work due to his disability, but further notes 
that he continues to be employed and is able to work several 
days each week.  This does not equate to marked interference.  
Hence, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for the degenerative arthritis status post surgical repair of 
the right wrist is denied.


REMAND

The Veteran contends that he is entitled to a compensable 
evaluation for the service connected scars on his right 
wrist.  

At the May 2009 hearing, it was noted that the rating 
criteria for scars had recently been changed.  The Veteran 
has requested that his service connected scars be considered 
under the revised criteria.  

Accordingly, the case is REMANDED for the following action:

Evaluate the Veteran's residual scars of 
the right wrist under the new criteria 
that became effective on October 23, 
2008.  If additional examination is 
deemed needed, it should be conducted.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


